DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 9 are indefinite because it is unclear if the concentrated product, the diluted product, and the diluent are positively claimed as part of the invention.  For example, the limitation “configured to hold” in claim 1, it is clear that the none of these products are positively claimed as part of the invention and is only the capability of the bottle to hold the product.  However, claims 8 and 9, applicant appears to be positively claiming the concentrated product, the diluted product, and the diluent because positively recites different types of liquids.  With respect to claim 18, the same situation occurs with the recited “measurement container comprises one or more measurement markers” in which in claim 13, the claim recites “configured to couple to a measuring container” which only requires the capability of the bottle apparatus and the one or more recessed areas to couple to a container, but the container has not been positively claimed as part of the invention.  However, claim 18 requires a structure of one or more measurement markers in a non-claimed measuring container.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner (5,152,431).

    PNG
    media_image1.png
    692
    455
    media_image1.png
    Greyscale

Claims 1, 8 and 9
Gardner discloses a bottle apparatus comprising a body (10), wherein the body includes a plurality of sidewalls (defined by front rear and sides of the bottle), wherein the body is divided into a first body (defined by front of the bottle and partition 30) and an additional body (defined by space between partition 30 and rear wall of the bottle) via one or more dividing members (30), wherein a cavity (14) of the first body is defined by an interior surface of the first body and a surface of the one or more dividing members, wherein a cavity (defined by combination of 16 and 18) of the additional body is defined by an interior surface of the additional body and another surface of the one or more dividing members, wherein the cavity of the first body is capable to hold a concentrated product, which could be a cleaning product, wherein the cavity of the additional body is capable to hold the concentrated product and a diluent to form a diluted product, such as water; a plurality of openings (20, 22, and 24), wherein the plurality of openings are arranged on a top wall (38) of the body (see figure 3); and plurality of transfer members (defined by tubes 40, 42, and 44 each in combination with pump assembly 12), wherein the transfer members are configured to couple to a portion of the plurality of openings, wherein the transfer members are capable to dispense at least one of the diluted product, the concentrated product, or the diluent, wherein the plurality of openings include a first opening (20) configured to couple to a first transfer member (40) capable to dispense the concentrated product, wherein the diluted product of the additional body is formed by diluting the concentrated product dispensed from the first transfer member of the first opening with the diluent via a second opening (22) of the additional body, wherein the plurality of openings include a third opening (24) capable to couple to an additional transfer member (44) capable to dispense the diluted product (see figure 1 and column 2 lines 34-63).
Claim 2
Gardner further discloses the openings include a threaded portion configured to couple to a threaded portion of the one or more transfer member (see column 2 lines 47-52).
Claim 4
Gardner further discloses the transfer member include a standard pump or a spray dispenser (see figure 1 and column 3 lines 20-27).
Claim 20
Gardner discloses a bottle apparatus comprising a body (12), wherein the body is divided into a first body (defined by portion between front wall and partition 30) and an additional body (defined by portion between partition 30 and rear wall) via one or more dividing members (30), wherein a cavity (14) of the first body is defined by an interior surface of the first body and a surface of the one or more dividing members, wherein a cavity (defined by combination of 16 and 18) of the additional body is defined by an interior surface of the additional body and another surface of the one or more dividing members (see figure 1), wherein the cavity of the first body is capable to hold a concentrated product, wherein the cavity of the additional body is capable to hold the concentrated product and a diluent to form a diluted product; a plurality of openings (20, 22, and 24) (see column 2 lines 39-46), wherein the plurality of openings are arranged on a top wall (38) of the body (see figure 3); and plurality of transfer members (defined by tubes 40, 42, and 44 each in combination with pump assembly 12), wherein the transfer members are configured to couple to a portion of the plurality of openings, wherein the transfer members are capable to dispense at least one of the diluted product, the concentrated product, or the diluent (see figure 1).
Claim 21
the plurality of openings include a first opening (20) configured to couple to a first transfer member (40) capable to dispense the concentrated product, wherein the diluted product of the additional body is formed by diluting the concentrated product dispensed from the first transfer member of the first opening with the diluent via a second opening (22) of the additional body, wherein the plurality of openings include a third opening (24) capable to couple to an additional transfer member (44) capable to dispense the diluted product (see figure 1 and column 2 lines 34-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (5,152,431) as applied to claim 1 above, and further in view of Wagner (4,856,995).
Gardner does not discloses the plurality of openings are non-threaded.  However, Wagner discloses a container (10a) comprising two compartments (28 and 30) each for holding liquid (see column 1 lines 51-55), each of the compartments comprising an opening (18 and 20) covered with a nipple carrier/liquid dispenser by a snap fit (see column 3 lines 67-68 and column 4 lines 1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner replacing the threads for the snap fit coupling since it is recognize that both types of coupling structure are equivalent attachments in the art.
Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (5,152,431) as applied to claim 1 above, and further in view of Jennings (US 2014/0252039).
Claims 5 and 6
Gardner does not disclose the bottle including one or more transparent windows.  However, Jennings discloses a container comprising a transparent wall including measurement marker/indicia to permit a visual observation of amount of liquid which has entered into the container and to enable that amount of liquid to be adjusted to achieve the desired predetermined amount (see [0068] and figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including transparent walls with measurement markers/indicia as taught by Jennings to permit a visual observation of amount of liquid which has entered into the container and to enable that amount of liquid to be adjusted to achieve the desired predetermined amount.  After Gardner is modified by Jennings, the container would be capable to allow the user to see amount of at least one of the concentrated product, the diluted product, or the diluent in at least one of the first body or the additional body.
Claim 7
Gardner does not disclose the bottle apparatus including any of one or more wheels, one or more handles, or one or more straps.  However, Jennings discloses the container including a handle (43) formed by a web (41) with an aperture (42) through which fingers of a user may pass (see [0044] and figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including a handle as taught by Jennings for better gripping and easy handling of the bottle apparatus.
Claim 11
Gardner does not discloses one or more grooves arranged on a sidewall of the plurality of sidewalls body.  However, Jennings discloses a container including reinforcing ribs (109) and grooves disposed between the ribs (see [0056] and figure 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including ribs forming grooves as taught by Jennings for reinforcing purposes of the bottle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (5,152,431) as applied to claim 1 above, and further in view of Weitman (US 2016/0058224).
Gardner does not discloses one or more grip bands.  However, Weitman discloses a container (10) including a gripping section (26) with grip bands (defined by each of the ribs forming indentations (28) around the container (see figure 2 and [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including as gripping section as taught by Weitman for better gripping of the bottle to the user.
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (5,152,431) as applied to claims 1 or 20 respectively above, and further in view of Bavaveas (4,950,083).
Claims 12 and 22
Gardner does not discloses one or more recessed areas.  However, Bavaveas discloses a container comprising a recess (defined by space where container 6 is inserted and held in place by members 5) for holding an additional container (6) (see figure 1 and column 3 lines 29-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including a recess as taught by Bavaveas for attaching an additional container within the bottle.  After Gardner is modified by Bavaveas, the bottle would be capable to be couple to a measuring container.
Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (5,152,431) in view of Bavaveas (4,950,083) or Merhar (5,447,245).
Claims 13 and 18
Gardner discloses a bottle apparatus comprising a body (10), wherein the body includes a plurality of sidewalls (defined by front rear and sides of the bottle), wherein the body is divided into a first body (defined by front of the bottle and partition 30) and an additional body (defined by space between partition 30 and rear wall of the bottle) via one or more dividing members (30), wherein a cavity (14) of the first body is defined by an interior surface of the first body and a surface of the one or more dividing members, wherein a cavity (defined by combination of 16 and 18) of the additional body is defined by an interior surface of the additional body and another surface of the one or more dividing members, wherein the cavity of the first body is capable to hold a concentrated product, wherein the cavity of the additional body is capable to hold the concentrated product and a diluent to form a diluted product; a plurality of openings (20, 22, and 24), wherein the plurality of openings are arranged on a top wall (38) of the body (see figure 3); and plurality of transfer members (defined by tubes 40, 42, and 44 each in combination with pump assembly 12), wherein the transfer members are configured to couple to a portion of the plurality of openings, wherein the transfer members are capable to dispense at least one of the diluted product, the concentrated product, or the diluent, wherein the plurality of openings include a first opening (20) configured to couple to a first transfer member (40) capable to dispense the concentrated product, wherein the diluted product of the additional body is formed by diluting the concentrated product dispensed from the first transfer member of the first opening with the diluent via a second opening (22) of the additional body, wherein the plurality of openings include a third opening (24) capable to couple to an additional transfer member (44) capable to dispense the diluted product (see figure 1 and column 2 lines 34-63).  Gardner does not discloses one or more recessed areas.  However, Bavaveas discloses a container comprising a recess (defined by space where container 6 is inserted and held in place by members 5) for holding an additional container (6) (see figure 1 and column 3 lines 29-36).  Merhar discloses a container (80) comprising a recess (defined by portion in figure 2 where portion 70 from container 12 is attached into container 80) for attaching an additional container (12) which comprises measuring indicia (see figure 4 and column 6 lines 3-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including a recess as taught by Bavaveas or Merhar for attaching an additional container within or to the bottle.  After Gardner is modified by Bavaveas or Merhar, the bottle would be capable to be couple to a measuring container, which could include measurement markers, as taught by Merhar.
Claim 14
Gardner further discloses the openings include a threaded portion configured to couple to a threaded portion of the one or more transfer member (see column 2 lines 47-52).
Claim 15
Gardner further discloses the transfer member include a standard pump or a spray dispenser (see figure 1 and column 3 lines 20-27).
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (5,152,431) and Bavaveas (4,950,083) as applied to claim 13 above, and further in view of Jennings (US 2014/0252039).
Claims 16 and 17
Gardner does not disclose the bottle including one or more transparent windows.  However, Jennings discloses a container comprising a transparent wall including measurement marker/indicia to permit a visual observation of amount of liquid which has entered into the container and to enable that amount of liquid to be adjusted to achieve the desired predetermined amount (see [0068] and figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including transparent walls with measurement markers/indicia as taught by Jennings to permit a visual observation of amount of liquid which has entered into the container and to enable that amount of liquid to be adjusted to achieve the desired predetermined amount.  After Gardner is modified by Jennings, the container would be capable to allow the user to see amount of at least one of the concentrated product, the diluted product, or the diluent in at least one of the first body or the additional body.
Claim 19
Gardner does not disclose the bottle apparatus including any of one or more wheels, one or more handles, or one or more straps.  However, Jennings discloses the container including a handle (43) formed by a web (41) with an aperture (42) through which fingers of a user may pass (see [0044] and figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Gardner including a handle as taught by Jennings for better gripping and easy handling of the bottle apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736